Citation Nr: 1105154	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-13 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sinusitis. 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss of 
the right ear. 

3.  Entitlement to service connection for tinnitus of the right 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to March 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2007 and December 2007 rating decisions of 
Department of Veterans Affairs (VA), Regional Offices (RO), in 
Atlanta, Georgia, and Columbia, South Carolina.  Jurisdiction of 
this matter is currently with the RO located in Atlanta, Georgia.

The issues of whether new and material evidence has been received 
to reopen claims of entitlement to service connection for 
sinusitis, and entitlement to service connection for hearing loss 
of the right ear are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in January 2006, the Board denied service 
connection for right ear hearing loss based on the finding that 
the medical evidence did not demonstrate the claimed disorder was 
incurred in or caused by active service.

2.  The evidence received since the January 2006 Board decision 
is new and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for hearing loss of 
the right ear. 

3.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus of the right ear was incurred while on active service. 





CONCLUSIONS OF LAW

1.  The January 2006 Board decision, which denied the Veteran's 
claim for service connection for hearing loss, right ear, is 
final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. §§ 3.160(d) 
(2010).

2.  New and material evidence has been presented since the 
January 2006 Board decision to reopen service connection for 
hearing loss, right ear; thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for tinnitus of the right 
ear have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable 
to all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the Veteran and 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103 (West 2002).  VA must also inform the claimant which 
evidence VA will seek to provide and which evidence the claimant 
is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  Second, the VA has a duty to assist the Veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's 
claim for right ear hearing loss is being reopened and his claim 
for right ear tinnitus is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and nonprejudicial.

New and Material Evidence - Right Ear Hearing Loss

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a Veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
RO must presume the credibility of the evidence.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement 
to service connection for right ear hearing loss in May 1991.  
The RO, in April 1992 denied the Veteran's claim, in pertinent 
part, based on a finding that there was no evidence of hearing 
loss or that sensorineural hearing loss had manifested itself to 
a compensable degree within the one year presumptive period 
following service.  The Veteran filed another claim in 1993.  In 
a December 1993 rating decision, the RO once again denied his 
claim.  The RO essentially indicated that the Veteran had not 
demonstrated hearing loss for VA purposes.  Another December 1993 
rating decision, issued a few weeks later, once again denied his 
claim.  The basis provided was that the evidence did not show 
that the Veteran's hearing loss was manifested to a compensable 
degree within a year of his separation from service. 

 The Veteran once again filed another claim in January 1994 for 
right ear hearing loss.  His claim was denied on the basis that 
hearing loss had not been demonstrated for VA purposes.  The 
Veteran subsequently filed a claim to reopen in November 1995.  
His claim for right ear hearing loss was once again denied in a 
June 1997 rating decision.  The RO denied his claim based on the 
fact that new and material evidence had not been submitted. 

The Veteran once again filed to reopen his appeal in October 
2000.  His claim was denied in a December 2001 rating decision.  
The RO denied his claim on the basis that new and material 
evidence had not been submitted.  The Veteran appealed. In a 
February 2004 Board remand, the claim was reopened and remanded 
for further development.  A January 2006 Board decision 
considered his claim on the merits.  His claim was denied, in 
pertinent part, on the basis that although there was current 
disability, the preponderance of the evidence was against 
connecting this disability to the Veteran's service.  The Veteran 
did not appeal this decision, and it became final.

The Veteran filed a claim of entitlement to service connection 
for hearing loss, of the right ear in January 2006.  In March 
2007, the RO reopened his claim but denied it on the merits.  The 
Veteran appealed.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence added to the record since the January 2006 Board 
decision, includes VA and private treatment records, and lay 
statements from the Veteran.  The Board finds that the pertinent 
evidence, received subsequent to the January 2006 Board decision, 
includes a May 2006 letter from the Veteran's private treating 
physician.  In this letter, the Veteran's treating physician 
indicated that although he had no old audiograms "one would have 
to accept the fact that a large portion of [the Veteran's] 
sensorineural hearing loss is consistent with, but not diagnostic 
of, noise-induced hearing loss."  The Board also notes the 
Veteran's assertions that he used a M-16 rifle in service and 
that he shot the rifle in his right hand and the gun was at his 
right ear.  See September 2008 statement.  Moreover, in a January 
2011 statement, the Veteran, through his representative, 
indicated that a fake grenade went off near him exposing him to 
loud noise.

The Board parenthetically notes that the Veteran was previously 
awarded service connection for left ear hearing loss.  His Armed 
Forces Of The United States Report Of Transfer Or Discharge (DD 
Form 214) indicates that he received a Rifle M-16 SPS 
Qualification Badge and a hand grenade SPS Qualification Badge.  
His primary specialty was that of motor transport operator.  
Although the record does not verify the exact nature of his job 
duties, the Board finds that based on the awards noted on his DD 
Form 214 it would have been consistent with the circumstances of 
his service for him to have been exposed to noise.  See 
38 U.S.C.A. § 1154(a).  As such, the Board finds that it is 
reasonable to assume that the Veteran did in fact experience 
noise exposure during active duty service in his right ear.  

Given that the May 2006 private physician has indicated that 
there is a relationship between the Veteran's hearing loss and 
noise exposure, and the fact that the Board concedes the Veteran 
was exposed to noise in service, a reasonable possibility of 
substantiating is claim for right ear hearing loss is raised.  

The Board finds that the evidence submitted since the January 
2006 Board decision is new in that it was not associated with the 
claims file prior to the January 2006 Board decision and material 
because it relates to an unestablished fact  necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Therefore, his hearing loss of the 
right ear claim will be reopened and remanded as discussed in the 
Remand portion of this decision below.

Service Connection- Tinnitus

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic diseases may also be 
established based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, 
service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Although the medical evidence of record does not indicate a 
diagnosis of tinnitus until approximately March 1999, eight years 
after separation, the Board nevertheless finds service connection 
is warranted. 

The Veteran is competent to testify as to in-service acoustic 
trauma, and post-service continuous symptoms of tinnitus, because 
ringing in the ears is capable of lay observation.  Charles v. 
Principi, 16 Vet. App 370, 374-75 (2002).  Lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation. 38 C.F.R. § 
3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

The Board notes that the medical evidence of record indicates a 
current diagnosis of tinnitus.  Further, the Board finds that the 
Veteran experienced acoustic trauma in service and has 
experienced continuous symptoms of tinnitus since service.  While 
further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion, under the benefit of the doubt rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Based on the foregoing, and 
giving the benefit of the doubt to the Veteran, the Board finds 
that service connection for tinnitus of the right ear is 
warranted.

The Board notes that in Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) affirmed VA's long-standing 
interpretation of 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260, 
as authorizing only a single 10 percent disability rating for 
tinnitus, whether perceived as unilateral or bilateral.  While 
service connection for tinnitus of the right ear is being awarded 
in this decision, as the Veteran is already service-connected for 
tinnitus of the left ear, rated as 10 percent disabling, a 
schedular disability rating greater than 10 percent for bilateral 
tinnitus cannot be assigned by the RO based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for hearing loss, right ear, has been 
received, to this extent, the appeal is granted.

Service connection for tinnitus of the right ear is granted.


REMAND

As indicated previously, the VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA benefits.  
VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 

The Board notes there are potentially outstanding VA treatment 
records which may be pertinent to his claims.  The Veteran 
indicated in his January 2008 notice of disagreement that he had 
been treated at the Tallahassee, Florida Outpatient Clinic (OPC) 
since 1993.  The Board notes that the most recent VA treatment 
records in the claims file, from the Tallahassee, Florida OPC, 
are only current through March 1999.  As such, there may be 
additional records which have not yet been associated with the 
claims file. 

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
Board finds that additional treatment records with regard to his 
right ear hearing loss and sinusitis may provide pertinent 
evidence, and that VA should attempt to obtain any such records 
identified by the Veteran, which have not already been obtained.

As to the issue of service connection for hearing loss of the 
right ear, service treatment records reflect a November 1990 
Physical Profile which included a medical condition of "hearing 
loss."  The specific ear affected by the hearing loss was not 
listed.  The Board notes that the Veteran's separation 
examination is not of record.   

Following service, an August 1991 VA examination noted 
essentially normal hearing of the right ear.  However, in another 
part of the VA examination report it was noted that there was 
sensorineural hearing loss in the right ear.  It is unclear if 
this was a clerical error.  A subsequent September 1993 VA 
examination reflected normal hearing in the right ear.  The 
Veteran is currently diagnosed with right ear hearing loss for VA 
purposes. 

The Board has considered a July 2005 VA examiner's opinion that 
the Veteran's right ear hearing loss was less likely than not 
caused by or the result of military service.  His rationale 
appears to be based on a "normal" VA examination completed 
shortly after service.  However, as noted above, the VA 
examination in August 1991 was contradictory in nature, 
indicating in one part of the report that he had right ear 
hearing loss and in another portion that he did not have hearing 
loss of the right ear.  Additionally, the Board has considered 
the May 2006 private treatment physician's statement that "a 
large portion of [the Veteran's] sensorineural hearing loss is 
consistent with, but not diagnostic of, noise-induced hearing 
loss."  There is no indication that the private physician had 
the opportunity to view the Veteran's service treatment records.  
Moreover, the physician provided no rationale for his opinion.  
The Board finds that an additional examination should be 
completed, which addresses the contradictory nature of the August 
1991 VA examination and which considers any additional VA 
treatment records procured through this remand. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain VA outpatient 
treatment records from the Tallahassee, 
Florida OPC since March 1999, not already 
associated with the claims file.  Any 
negative search result should be noted in 
the record. 

2.  The RO/AMC shall then schedule the 
Veteran for a VA audiological examination, 
with an examiner who has not previously 
evaluated the Veteran.  The examiner 
should state whether the Veteran has a 
hearing loss disability of the right ear 
for VA purposes as per 38 C.F.R. § 3.385.  
If hearing loss for VA purposes is 
documented, the examiner is then asked to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any current 
right ear hearing disability had its onset 
in service or is otherwise etiologically 
related to his active service.  

In rendering such opinion, the examiner 
should discuss the November 1990 service 
treatment record, his conceded in-service 
noise exposure, the contradictory nature of 
the August 1991 VA examination, the 
Veteran's assertions that he has 
experienced a right ear hearing disorder 
since service, the first documented 
diagnosis of right ear hearing loss, and 
Dr. G's opinion from May 2006.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record, to include 
consideration of symptomatology exhibited 
during service.  The claims file must be 
reviewed in conjunction with the 
examination.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


